DETAILED ACTION
	This office action is in response to the amendment filed on 7/25/2022 in which claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
A second router comprising a second routing table and connected to a second block chain network
Fig.1 and [0027[ and [0030] explain that each blockchain node has a routing module for handling transactions. [0027] FIG. 1 illustrates a system 100 of blockchains for managing ([0050] the transaction router 414 may update its lock table with the information) cross-chain transactions.  A first transaction router being at the master chain 110 and a second being at any of the other blockchains 120, 132, 134, 136
The first router is configured to update the first routing table based on the update message, and is further configured to convert the data received from the second router into the form of the first block chain network based on the updated first routing table
Vo [0050] transaction router 414 may identify that the data record associated with user “U1” resides in partition A 432 whereas the data record associated with user “U2” resides in partition B 434. In this example, the transaction router 414 may update its lock table with the information that a cross-chain transaction is in progress for “U1” and “U2.”
Li describes in the abstract and claim 2 that heterogenous block chain network convert data in a supported format for reception.
The second router is configured to update the second routing table based on the update message, and is further configured to convert the data received from the first router into the form of the second block chain network based on the updated second routing table
Vo [0050] transaction router 414 may identify that the data record associated with user “U1” resides in partition A 432 whereas the data record associated with user “U2” resides in partition B 434. In this example, the transaction router 414 may update its lock table with the information that a cross-chain transaction is in progress for “U1” and “U2.”
Li describes in the abstract and claim 2 that heterogenous block chain network convert data in a supported format for reception.
	A participation request reception unit configured to receive a participation request from the first block chain network for sharing data with the first block chain network from the second block chain network
	Vo [0056] FIG. 5B illustrates a method 550 of executing a cross-chain transaction based on data from multiple blockchain networks, Referring to FIG. 5B, in 551, the method may include receiving a request to execute a cross-chain transaction.
	The transaction router of the blockchain node would receive a request to execute a transaction which is equivalent to a participation request reception unit of the instant application.
	An approval reception unit
	Vo [00606]-0061] and fig. 6B describe smart contracts for executing a transaction which requires signatures by the one or more entities which are parties to the smart contract transaction which means the transaction router/ query federator is equivalent an approval reception unit in terms of approving a smart contract transaction based on signatures required for the contract to be executed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. (US20190340266A1) in view of Li (CN107330026A).
	As to claims 1, 6, and 11, Vo teaches a system for sharing data among a plurality of block chain networks, comprising: (abstract operation may include one or more of storing, via a master chain, partition information that links together storage across a plurality of blockchains, ([0020] multiple (partitioned) blockchain networks can offer a much larger storage capacity (in aggregation) to store transaction data))
a first router comprising a first routing table and connected to a first block chain network; ([0027] Referring to FIG. 1, the system 100 includes a master chain network 110 (master chain), a mixed chain network 120 (mixed chain), and a plurality of partition blockchain networks. the proposed system includes the master chain 110 for routing incoming transactions)
a second router comprising a second routing table and connected to a second block chain network; ([0027] Referring to FIG. 1, the system 100 includes a master chain network 110 (master chain), a mixed chain network 120 (mixed chain), and a plurality of partition blockchain networks. the proposed system includes the master chain 110 for routing incoming transactions [0030] the routing module (i.e., transaction router) may be integrated with blockchain node software)
a participation request reception unit configured to receive a participation request from the second block chain network for sharing data with the first block chain network; ([0056] FIG. 5B illustrates a method 550 of executing a cross-chain transaction based on data from multiple blockchain networks, Referring to FIG. 5B, in 551, the method may include receiving a request to execute a cross-chain transaction.)
an approval reception unit configured to receive an approval message that approves the participation request from the first block chain network, when the first block chain network approves the participation request, and ([0061] the query federator may interact with network information and the network interface of the system to transmit queries to other blockchains systems and receive responses.)
a routing table management unit for creating an update message based on each of the participation request and the approval message and for transmitting the update message to the first router and the second router, when the approval reception unit receives the approval message from the first block chain network, ([0050] transaction router 414 may identify that the data record associated with user “U1” resides in partition A 432 whereas the data record associated with user “U2” resides in partition B 434. In this example, the transaction router 414 may update its lock table with the information that a cross-chain transaction is in progress for “U1” and “U2.”)
wherein the first router and the second router transmit and receive data with each other, and ([0057] the executing of the cross-chain transaction may cause the retrieved data from the two or more different blockchains to be mixed together such as through an exchange of data, a combination of data, a subtraction of data, an addition of data, a modification of data, [0058] In 555, the method may include storing the cross-chain result via a data block of a distributed ledger.)
the first router  is configured to update the first routing table based on the update message, and ([0050] transaction router 414 may identify that the data record associated with user “U1” resides in partition A 432 whereas the data record associated with user “U2” resides in partition B 434. In this example, the transaction router 414 may update its lock table with the information that a cross-chain transaction is in progress for “U1” and “U2.”)
the second router updates the second routing table based on the update message, ([0050] transaction router 414 may identify that the data record associated with user “U1” resides in partition A 432 whereas the data record associated with user “U2” resides in partition B 434. In this example, the transaction router 414 may update its lock table with the information that a cross-chain transaction is in progress for “U1” and “U2.”)
But does not specifically teach:
converts the data received from the second router into the form of the first block chain network based on the updated first routing table and, converts the data received from the first router into the form of the second block chain network based on the updated second routing table.
However Li describes in the abstract and claim 2 a system, which is compatible with a heterogenous block chain platform, performs a unified data format in the heterogenous block chain platform, wherein the system obtains first data of the heterogenous block chain platform and checks whether a server can support the first data so as to convert the first data that the server cannot support into data that the server can support. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the block chain system of Vo with the unified data format of Li in order to communicate between heterogenous block chain networks. 

Claims 2, 3, 5, 7, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Li as applied to claim 1 above, and further in view of Ma et al. (US20190289068A1).
	As to claims 2 and 7, Vo in view of Li teaches the system for sharing data among a plurality of block chain networks according to Claim 1, 
But does not specifically teach:
wherein the participation request comprises at least any one among the form of the second block chain network, the network ID of the second router, the network address of the second router, the certificate of the second router, and the channel name of the second router. 
However Ma teaches in [0062] the chain router may be connected with multiple blockchains, the information of the second blockchain may be included in the first communication packet, such as an IP address and/or a chain identifier, etc., thus enabling the chain router to obtain the information of the second blockchain and send the second communication packet to the second blockchain. [0066] the routing table may be stored in the chain router, the routing table includes routing information of each blockchain connected to the chain router.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communications of Vo in view of Li with the packet information of Ma in order to provide data between different block chain networks. 
As to claims 3, 8, and 13, Vo in view of Li teaches the system for sharing data among a plurality of block chain networks according to Claim 1, 
But does not specifically teach:
wherein the approval message further comprises at least any one among the form of the first block chain network, the network ID of the first router, the network address of the first router, the certificate of the first router, and the channel name of the first router.
However Ma teaches in [0062] Further, the first communication packet and/or the second communication packet may further include the information of the first blockchain, such as an IP address and/or a chain identifier, etc., for indicating the source of the communication packet.. [0066] the routing table may be stored in the chain router, the routing table includes routing information of each blockchain connected to the chain router.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communications of Vo in view of Li with the packet information of Ma in order to provide data between different block chain networks. 
As to claims 5, 10, and 15, Vo in view of Li teaches the system for sharing data among a plurality of block chain networks according to Claim 1, wherein the first router and the second router transmit and receive meta data with each other, and (Vo ([0057] the executing of the cross-chain transaction may cause the retrieved data from the two or more different blockchains to be mixed together such as through an exchange of data, a combination of data, a subtraction of data, an addition of data, a modification of data, [0058] In 555, the method may include storing the cross-chain result via a data block of a distributed ledger.[0061] the query federator may interact with network information and the network interface of the system to transmit queries to other blockchains systems and receive responses.)
But does not specifically teach:
the meta data comprises at least any one among information of a transmission side router, information of a reception side router, information of a transmission side block chain network, and information of a reception side block chain network.
However Ma teaches in [0062] the chain router may be connected with multiple blockchains, the information of the second blockchain may be included in the first communication packet, such as an IP address and/or a chain identifier, etc., thus enabling the chain router to obtain the information of the second blockchain and send the second communication packet to the second blockchain. Further, the first communication packet and/or the second communication packet may further include the information of the first blockchain, such as an IP address and/or a chain identifier, etc., for indicating the source of the communication packet..  [0066] the routing table may be stored in the chain router, the routing table includes routing information of each blockchain connected to the chain router.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communications of Vo in view of Li with the packet information of Ma in order to provide data between different block chain networks. 

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo in view of Li as applied to claim 1 above, and further in view of Xiao (CN109462505).
As to claims 4, 9, and 14, Vo in view of Li teaches the system for sharing data among a plurality of block chain networks according to Claim 1, 
But does not specifically teach:
wherein the routing table management unit, when it receives a cessation request for ceasing the participation for sharing data from the second block chain network, creates a deletion message based on the cessation request, and transmits the deletion message to the first router and the second router, wherein the first router updates the updated first routing table based on the deletion message, and the second router updates the updated second routing table based on the deletion message.
However Xiao teaches [0060] the method 200 may also include receiving the ending request for releasing communication between the plurality of block chain network managed by the BaaS platform, and to the routing node logs out the multi-block chain network in communication with at least one end chain block chain network communication protocol and at least one block chain node of the at least one block in the chain network communication address and port information, and updating the routing node in the routing list. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Vo in view of Li with the ending request method of Xiao in order to release communication between the plurality of block chain networks.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465